DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/13/2022.
Claims 1, 16, and 18-20 have been amended. Claims 2 and 8-15 have been canceled.
Claims 1, 3-7, and 16-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US 2016/0328526 A1- “Park”) in view of COHEN-SOLAL et al. (US 2014/0379378 A1- “Cohen”) in view of Reiner (US 2010/0145720 A1) in view of Achin et al. (US 2018/0060738 A1 – “Achin”)

Regarding Claim 1 (Currently Amended), Park teaches a system, comprising: 
an end point prediction engine comprising a processor configured to predict an end point using a machine learning model and one or more clinical report objects for a subject Park discloses a forecasting events engine [end point predication engine] and using machine learning model to extract patient-specific document data objects as inputs and provide forecast future events summery [predict an end point] outputs (Park:[Fig. 10, 17], [claim 1, 13], [0008], [0038], [0042]-[0048], [0052], [0055]-[0059], [0063], [0068])
an end point visualization interface configured to visualize the predicted end point Park discloses user interface to display displaying a summary information [end point] generated by the forecast engine (Park: [claim 13], [Fig. 17-19, 21-22], [0064], [0066]-[0067]).
Park discloses a timeline [time frame] applied to different data providing summaries in a time-series However Park does not expressly discloses extracting patient document data to provide a summary of future events [end point] according to phrases or n-grams.

Cohen teaches
wherein the machine learning model inputs the one or more clinical report objects and outputs the predicted end point according to phrases or n-grams in the one or more clinical report objects Cohen discloses method of extracting report objects that includes n-gram of phrases (Cohen: [0025]; defined as a set of consecutive words that are used in a sentence (or in its vicinity) to indicate the presence of important, key second data…, [0030]-[0031], [0035]).
Park teaches using machine learning to perform a data structure object for an episode and extracting data to predict an outcome, but does not teach using phrases or n-grams to provide outputs of predictive outcome. Cohen teaches using n-gram to apply on extracting data. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Park to incorporate processing data extraction or data processing according to phrases or n-grams, as taught by Cohen which supports providing patient summary data to help medical professionals to utilize their time more efficiently and spend less time reading prior reports (Cohen: [0004]-[0007]).
The combination of Park and Cohen discloses generating summaries of a number of data for a period of interest where time-series data includes risk score, patient events, diagnostic cost, and others. However, the combination of Park and Cohen does not expressly disclose time-series data [predetermined time frame] includes for example, a repeated imaging study, or screening, or readmission.

Reiner teaches
wherein the predicted end point includes at least one of a repeated imaging study within a first predetermined time frame, an oncological malignancy diagnosed within a second predetermined time frame, a life time expectancy within a third predetermined time frame, a qualification for a screening program within a fourth predetermined time frame, an occurrence of a major cardiac event within a fifth predetermined time frame, a hospital cost of an episode of care greater than a predetermined amount within a sixth predetermined time frame, and a hospital readmission within a seventh predetermined time frame Reiner discloses a program for performing a statistical probability of occurrence and providing clinical outcomes statistics [predicted] by analyzing a patient report data to include technical data, historical data, clinical data, and imaging data and extract probability of a diagnosis such as disease/cancer [oncological malignancy] and radiological follow-up duration (e.g. 6 month follow-up mammogram) [repeated imaging study] and derive a screening for mammogram [qualification for a screening program]. In addition the program derives differential diagnosis (e.g. atypical angina) based on provided data [occurrence of a major cardiac event], calculates cost [hospital cost of an episode] and morbidity [life time expectancy] for each diagnosis (Reiner: [claim 1, 3, 24, 26], [0241], [0244], [0249], [0267], [0276]-[0281], [0299], [0308])
Reiner discloses mapping of medical report ontologies and extraction of different data to perform a statistical probability of occurrence that is predicting an outcome of different analysis such as probability of a condition and morbidity through a timeline. Park teaches using a predicative model to provide outcomes in a time window/time frame and presenting the data in a summary report.  Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Park and Cohen to incorporate mapping of medical report ontologies and extraction of different data to perform a statistical probability of occurrence and provide an outcome such as expected repeated images, malignancy diagnosis, etc., as taught by Reiner to be incorporated in the summary report disclosed in Park which provides a decision support to assist a user with diagnosis and treatment (Reiner: [0003]).
the combination of Park, Cohen, and Reiner discloses using machine learning techniques for predictive or forecasting engine to include recurrent neural network (RNN) modeling, Random Forests, Generalized Linear Models, Vector Autoregressive, (Park: [0051]), but does not expressly discloses techniques to include logistic regression, support vector machine, convolutional neural network and using feature engineering.

Achin teaches 
wherein the machine learning model is based on a convolutional approach using minimal feature engineering, and wherein the convolutional neural network applies at least one or more analytical techniques including deep learning, a random forest classifier, a support vector machine, and logistic regression Achin discloses utilizing a dataset and analysis techniques to derive a predicative modeling using techniques that include logistic regression, support vector machine models (SVM), neural networks [convolutional neural network], deep learning, etc.  where part of performing the predictive modeling using the dataset is applying feature engineering to the different features during evaluation of the dataset (Achin: [0019], [0048], [0112], [0123], [0195], [0316], [0318]).
Achine discloses performing a predicative modeling procedure to determine a predictive value of features while performing feature engineering on data set of the predictive model to be executed by a machine using machine learning to generate the predictive model. Park does not perform initial feature engineering on data set but discloses applying machine learning technique using extracted data and the machine learning algorithm to provide a predication model and derive an outcome summary of the data set. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Park, Cohen, and Reiner disclosing machine learning algorithms and forecast engine [to incorporate the different predictive modeling techniques and apply feature engineering to evaluate data of the predicative model, as taught by Achin which helps evaluating predicative models and forecasting outcomes of a dataset to increase accuracy of modeling techniques for predicting issues (Achin: [0003], [0012]).

Regarding Claim 3 (Previously Presented), the combination of Park, Cohen, Reiner, and Achin teaches the system according to claim 1, further including:
a clinical report parser configured to receive clinical reports and generate the clinical report objects Park discloses a feature extractor operates to parse document data and generate objects data (Park: [claim 13], [0038], [0042]-[0048], [0052]), but does not discloses a report from a group of radiology report, pathology report, surgery, lab, progress reports. Cohen teaches
wherein the clinical reports comprise at least one selected from a group comprising of radiology reports, pathology reports, surgery reports, laboratory reports and progress reports Cohen discloses a plurality of reports that are used to generate a patient summary report where the reports may include radiology, urology, etc. (Cohen: [0015]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Park paring and data extractor to provide a predictive outcome and incorporate plurality of reports, as taught by Cohen for extracting associated data to summary report in Park which supports providing patient summary data to help medical professionals to utilize their time more efficiently and spend less time reading prior reports (Cohen: [0004]-[0007]).

Regarding Claim 4 (Previously Presented), the combination of Park, Cohen, Reiner, and Achin teaches the system according to claim 1, wherein the predicted clinical end points are visualized using a scorecard or a timeline Park discloses displaying generated by the forecast engine providing a summary of forecasted events [end points] predicated and visualized using timeline and score for each patient event (Park: [Fig. 10, 17-19, 21-22], [claim 3, 7], [0055], [0059], [0067]-[0068]).

Regarding Claim 5 (Original), the combination of Park, Cohen, Reiner, and Achin teaches the system according to claim 1, wherein the clinical report objects include n-grams representing phrases in the clinical reports Park teaches data objects but does not expressly teach including n-grams representing phrases in patient document. Cohen discloses method of extracting report objects that includes n-gram of phrases (Cohen: [0025]; defined as a set of consecutive words that are used in a sentence (or in its vicinity) to indicate the presence of important, key second data…, [0030]-[0031], [0035]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Original), the combination of Park, Cohen, Reiner, and Achin teaches the system according to claim 1, wherein the clinical report objects are formatted in extensible markup language (XML) or Javascript Object Notation (JSON) Park discloses document data [report] objects using JSON format and/or XML (Park: [0041]-[0043] [0047], [claim 15]).

Regarding Claim 7 (Previously Presented), the combination of Park, Cohen, Reiner, and Achin teaches the system according to claim 1, further including:
an end point modeling engine comprising a processor configured to generate the machine learning model from training data that includes validated end points and clinical report objects Park discloses a forecasting events model/engine [end point predication engine] and using machine learning model to extract patient-specific document data objects as inputs and provide forecast future events summery [predict an end point] outputs that is validated for updating the model parameter (Park:[Fig. 10, 17], [claim 1, ], [0007], [0038], [0048]-[0049], [0052]-[0055], [0059], [0063], [0068]). Although Park discloses an output data that is being validated to be used as input for updating the model, Park does not expressly disclose using a training data set. Cohen discloses a summary report and machine learning technique that uses a training data and NLP module to identify key sentences and phrases in the identified section of each report among plurality of reports where NLP module extracts certain data to determine the data is present in more than one of the plurality of reports [validated] that supports the data in the summary report (Cohen: [0035], [0049]-[0050]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Park machine learning module to provide predictive outcome using data transformed from input sources and extract structure objects data set and incorporate the machine learning module and validating summery and objects, as taught by Cohen to perform a training data in Park machine learning module which supports providing patient summary data to help medical professionals to utilize their time more efficiently and spend less time reading prior reports (Cohen: [0004]-[0007]).

Regarding Claim 16 (Currently Amended), Park teaches a non-transitory computer-readable storage medium carrying instructions which controls one or more processors to (Park: [0074], [claim 17]): 
generate a machine learning model from training data that includes validated end points and clinical report objects, wherein the machine learning model is configured to: Park discloses a forecasting events model/engine [end point predication engine] and using machine learning model to extract patient-specific document data objects as inputs and provide forecast future events summery [predict an end point] outputs that is validated for updating the model parameter (Park:[Fig. 10, 17], [claim 1, 13], [0007]-[0008], [0038], [0048]-[0049], [0052]-[0055], [0059], [0063], [0068]). 
predict an end point using one or more clinical report objects for a subject, wherein the machine learning model inputs the one or more clinical report objects and outputs the predicted end point Park discloses a forecasting events engine [end point predication engine] and using machine learning model to extract patient-specific document data objects as inputs and provide forecast future events summery [predict an end point] outputs  (Park:[Fig. 10, 17], [claim 1, 13], [0008], [0038], [0042]-[0047], [0052], [0055]-[0059], [0063], [0068])
visualize the predicted end point, Park discloses user interface to display displaying a summary information [end point] generated by the forecast engine (Park: [claim 13], [Fig. 17-19, 21-22], [0064], [0066]-[0067])
Park discloses a timeline [time frame] applied to different data providing summaries in a time-series However Park does not expressly discloses extracting patient document data to provide a summary of future events [end point] according to phrases or n-grams.
Although Park discloses an output data that is being validated to be used as input for updating the model, Park does not expressly disclose using a training data set. 
Cohen teaches 
wherein the machine learning model inputs the one or more clinical report objects and outputs the predicted end point according to phrases or n-grams in the one or more clinical report objects Cohen discloses a summary report and machine learning technique that uses a training data and NLP module to identify key sentences and phrases in the identified section of each report among plurality of reports where NLP module extracts certain data to determine the data is present in more than one of the plurality of reports [validated] that supports the data in the summary report (Cohen: [0035], [0049]-[0050]).
Park teaches using machine learning to perform a data structure object for an episode and extracting data to predict an outcome, but does not teach using phrases or n-grams to provide outputs of predictive outcome. Cohen teaches using n-gram to apply on extracting data. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Park to incorporate processing data extraction or data processing according to phrases or n-grams, as taught by Cohen which supports providing patient summary data to help medical professionals to utilize their time more efficiently and spend less time reading prior reports (Cohen: [0004]-[0007]).
The combination of Park and Cohen discloses generating a summaries of a number of data for a period of interest where time-series data includes risk score, patient events, diagnostic cost, and others. However the combination of Park and Cohen does not expressly discloses time-series data [predetermined time frame] includes for example, a repeated imaging study, or screening, or readmission.

Reiner teaches
wherein the predicted end point includes at least one of a repeated imaging study within a first predetermined time frame, an oncological malignancy diagnosed within a second predetermined time frame, a life time expectancy within a third predetermined time frame a qualification for a screening program within a fourth predetermined time frame, an occurrence of a major cardiac event within a fifth predetermined time frame, a hospital cost of an episode of care greater than a predetermined amount within a sixth predetermined time frame and a hospital readmission within a seventh predetermined time frame Reiner discloses a program for performing a statistical probability of occurrence and providing clinical outcomes statistics [predicted] by analyzing a patient report data to include technical data, historical data, clinical data, and imaging data and extract probability of a diagnosis such as disease/cancer [oncological malignancy] and radiological follow-up duration (e.g. 6 month follow-up mammogram) [repeated imaging study] and derive a screening for mammogram [qualification for a screening program]. In addition the program derives differential diagnosis (e.g. atypical angina) based on provided data [occurrence of a major cardiac event], calculates cost [hospital cost of an episode] and morbidity [life time expectancy] for each diagnosis (Reiner: [claim 1, 3, 24, 26], [0241], [0244], [0249], [0267], [0276]-[0281], [0299], [0308])
Reiner discloses mapping of medical report ontologies and extraction of different data to perform a statistical probability of occurrence that is predicting an outcome of different analysis such as probability of a condition and morbidity through a timeline. Park teaches using a predicative model to provide outcomes in a time window/time frame and presenting the data in a summary report.  Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Park and Cohen to incorporate mapping of medical report ontologies and extraction of different data to perform a statistical probability of occurrence and provide an outcome such as expected repeated images, malignancy diagnosis, etc., as taught by Reiner to be incorporated in the summary report disclosed in Park which provides a decision support to assist a user with diagnosis and treatment (Reiner: [0003]).
the combination of Park, Cohen, and Reiner discloses using machine learning techniques for predictive or forecasting engine to include recurrent neural network (RNN) modeling, Random Forests, Generalized Linear Models, Vector Autoregressive, (Park: [0051]), but does not expressly discloses techniques to include logistic regression, support vector machine, convolutional neural network and using feature engineering.

Achin teaches 
wherein the machine learning model is based on a convolutional approach using minimal feature engineering, and wherein the convolutional neural network applies at least one or more analytical techniques including deep learning, a random forest classifier, a support vector machine, and logistic regression Achin discloses utilizing a dataset and analysis techniques to derive a predicative modeling using techniques that include logistic regression, support vector machine models (SVM), neural networks [convolutional neural network], deep learning, etc.  where part of performing the predictive modeling using the dataset is applying feature engineering to the different features during evaluation of the dataset (Achin: [0019], [0048], [0112], [0123], [0195], [0316], [0318]).
Achine discloses performing a predicative modeling procedure to determine a predictive value of features while performing feature engineering on data set of the predictive model to be executed by a machine using machine learning to generate the predictive model. Park does not perform initial feature engineering on data set but discloses applying machine learning technique using extracted data and the machine learning algorithm to provide a predication model and derive an outcome summary of the data set. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Park, Cohen, and Reiner disclosing machine learning algorithms and forecast engine [to incorporate the different predictive modeling techniques and apply feature engineering to evaluate data of the predicative model, as taught by Achin which helps evaluating predicative models and forecasting outcomes of a dataset to increase accuracy of modeling techniques for predicting issues (Achin: [0003], [0012]).
 	
Regarding Claim 17 (Previously Presented), the claim recites substantially similar limitations to claim 3, as such, is rejected for similar reasons as given above.

Regarding Claim 19 (Currently Amended), the claim recites substantially similar limitations to claim 1, as such, is rejected for similar reasons as given above.

Regarding Claim 20 (Currently Amended), the claim recites substantially similar limitations to claim 4, as such, is rejected for similar reasons as given above.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US 2016/0328526 A1-“Park”) in view of COHEN-SOLAL et al. (US 2014/0379378 A1- “Cohen”) in view of Reiner (US 2010/0145720 A1) in view of Achin et al. (US 2018/0060738 A1 – “Achin”) in view of Tulipano et al. (US 2012/0203575 A1 – “Tulipano”)
 
Regarding Claim 18 (Currently Amended), the non-transitory computer-readable storage medium according to claim 16, wherein the one or more processors are further controlled to:
the combination of Park, Cohen, Reiner, and Achin discloses patient reports such as radiology, urology, etc. associated with the medical findings of the patient summary report and summery validation operation (Park: [0048]-[0049], [0053]), (Cohen: [0015]), however the combination of Park, Cohen, Reiner, and Achin does not expressly discloses using rules to validate forecasted events [end points] summery.  
Tulipano teaches 
validate the end points using a set of rules for each clinical report for a subject Tulipano discloses using a rule-based or multiple rules when comparing parsed patient reports such as radiology reports, neurology, pathology to determine a match which validates the patient report outcome summery [end point] (Tulipano: [0026], [0029]-[0034], [0038], [0042]-[0046], [0048]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Park, Cohen, Reiner, and Achin to incorporate rules for validating outcomes or forecasted events [end point], as taught by Tulipano which determines any discrepancy of data (Tulipano: [0029]).


Response to Amendment
Applicant's arguments filed 06/13/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant argument with respect to the 35 U.S.C. § 101 rejection on pages 5-7
In responses to the Applicant claim amendment and argument, Examiner withdraws the 101 rejection. The claims as amended recited a inputs using specific technique and method for machine learning which is more than apply it and looking at the claim as a whole, the elements integrate the claim into a practical application.  

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 7-8.
In response to the Applicant argument that the combination of Park, Cohen, and Reiner fails to disclose the amended independent claims 1 and 16, of using convolutional approach and feature engineering and to include analytical techniques such as deep learning, a random forest classifier, a support vector machine, and logistic regression, Examiner finds that the Applicant argument is directed to a newly added features that was/were not included in the prior OA search and examination. Examiner asserts that the limitations, as drafted, given the broadest reasonable interpretation, are taught by Park [0051] discloses machine learning algorithms for forecasting engine. However, Examiner has added new reference “Achin” teaching techniques to include logistic regression, support vector machine, convolutional neural network and using feature engineering for predication of an outcome. Therefore, the combination of Park, Cohen, Reiner, and Achin teaches the independent claims as amended as such render the claims obvious.
Therefore, the Applicant argument regrading Park, Cohen, and Reiner, is moot. 


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2010/0023346	Endpoint Development Process
US 2014/0365232	Methods And Apparatus For Providing Guidance To Medical Professionals
The references are relevant since it discloses analyzing medical data and predict endpoints.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626    

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626